Title: James Madison to William C. Rives, 2 August 1833
From: Madison, James
To: Rives, William Cabell


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Aug 2 1833
                            
                        
                        Your favour of the 28 ult was, my dear Sir, duly recd. I thank you for Mr. Tylers pamphlet with the
                            accompanying News-paper: and I thank you still more for the friendly disposition you express on the subjects of them, as
                            they relate to me. If I mistake not Mr. T. has omitted in his pamphlet a passage in the Newspaper Edition of his speech,
                            which was levelled agst. the Virginia deputies to the Convention of 1787, generally, as well as agst. Mr. Randolph
                            & myself.
                        Should my health permit, which has varied a little the wrong way latterly, I will endeavor to point to
                            some of the errors of ’Mutius’, if not of Mr. T. also, in the views they have taken of my political career. Dr. Mason
                            & his companion called on me last evening & left me this morning duly impressed with their title to your
                            introduction. I learnt from them, that with Mrs. Rives you will soon be under weigh, for the Springs, & of course,
                            for some time, beyond any communication with you. I hope the excursion will have every advantage in confirming your
                            health. We are glad to understand that the health of Mrs. Rives needs no aid of any sort. Mrs. Madison joins in respectful
                            & affectionate salutations to you both
                        
                            
                                James M
                            
                        
                    